Exhibit 10.4

 

LOGO [g648061image001.jpg]

20 December 2013                    

Kevin Ching

Sotheby’s Hong Kong, Ltd.

Dear Kevin:

This letter agreement hereby extends the terms of your current employment
agreement with Sotheby’s Hong Kong, Ltd. (the “Company”) dated as of 1 January
2010 (the “Agreement”) which would otherwise expire on 31 December 2013. The
Agreement is extended through and including 31 December 2017.

 

Very truly yours, SOTHEBY’S HONG KONG, LTD. By:  

/s/ Jessie Wong

  Jessie Wong

 

Read, accepted and agreed to this

20th day of December, 2013

/s/ Kevin Ching Kevin Ching